Citation Nr: 1128407	
Decision Date: 07/29/11    Archive Date: 08/04/11

DOCKET NO.  02-04 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Associate Counsel








INTRODUCTION

The Veteran served on active duty from October 1961 to June 1965.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2001 decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Montgomery, Alabama, which denied service connection for a low back disorder.  The Veteran submitted a timely notice of disagreement and perfected a substantive appeal.

In October 2004, the Board denied the service connection claim.  The Veteran filed a timely appeal of this Board decision, and in an August 2005 Order, pursuant to a Joint Motion for Remand, the United States Court of Appeals for Veterans' Claims (Court) vacated the Board's decision and remanded the matter for compliance with the terms of the Joint Motion for Remand.  Thus, in April 2006, the Board remanded the service connection claim for a low back disorder for further development.  The matter is again before the Board for appellate review.  

The Veteran's numerous statements throughout the pendency of the present appeal and the statement of private physician A. Todorov, M.D., received by VA in July 2001, have reasonably raised a claim seeking entitlement to a total disability evaluation, based on individual unemployability, due to service connected disabilities (TDIU).  However, the RO has not adjudicated a TDIU claim and the Board does not have jurisdiction over the matter.  Thus, the claim is referred to the RO for appropriate action, to include consideration of the analysis herein and Rice v. Shinseki, 22 Vet. App. 447 (2009).  


FINDING OF FACT

Resolving all reasonable doubt in his favor, the medical evidence of record relates advanced chronic degenerative disc disease of the lumbar spine to the Veteran's active service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for advanced chronic degenerative disc disease of the lumbar spine have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants the Veteran's service connection claim for a low back disorder, which represents a complete grant of the benefits sought on appeal.  As such, no discussion of VA's duty to notify and assist is necessary.  

The Veteran presently seeks service connection for a low back disorder.  Specifically, he maintains that he sustained two low back injuries in-service, that low back symptomatology (i.e. pain) had its onset in-service and has persisted since separation.  This forms the basis of the Veteran's service connection claim.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

Initially, the Board finds sufficient evidence that the Veteran has diagnosed advanced chronic degenerative disc disease of the lumbar spine.  See VA Examination, Mar. 20, 2009.  As such, the analysis to follow will center on whether there is any relationship between this current disorder and the Veteran's active service.  

At the time of his June 1965 separation examination, the only clinical abnormality noted as associated with the Veteran's spine/musculoskeletal system was a pilonidal cystectomy scar.  Nonetheless, service treatment records dated in January 1962 and February 1962 confirm that the Veteran was treated in-service for low back symptoms.  

Following separation, a September 1981 private treatment record documents the Veteran's treatment for a low back disorder.  At this time, the Veteran reported that his low back pain began in 1961 while in-service and that the pain had persisted since this injury.  Based on the Veteran's account of symptoms, a physical examination and radiological findings, the private medical professional diagnosed mild lumbar degenerative joint disc disease.  

A December 1986 VA treatment record reflects the Veteran's continued post-service low back treatment, his account of having such symptoms for approximately 20 years and of the recent increase in such symptoms.  VA treatment records, to include August 1989 and June 1990 records, and private treatment records, to include April 1988 and August 1988 records, further document the Veteran's generally consistent low back clinical findings and noted symptoms.  

A private medical record dated in August 1991 shows that the Veteran indicated that he injured "his back while lifting" and, based on the nature of his employment, the private medical professional indicated the necessary treatments would be of limited success; nonetheless, the claims folder reflect the Veteran's continued treatment at this private medical facility from August 1991 to October 2009, to include a March 1992 private surgical intervention.  

The evidence of record also contains identical March 2001 and June 2001 statements from private physician A. Todorov, M.D.  Dr. Todorov details both his regular treatment of the Veteran for low back and the course the treatment.  In both statements, Dr. Todorov opines that the Veteran's current low back disorder is likely related to active service, based the Veteran's account of in-service low back injury, relevant post-service treatment and the "evolution of [the Veteran's] condition." 

In August 2002, the Veteran was provided a VA orthopedic examination.  The VA examiner detailed the Veteran's account of in-service injury, post-service symptoms, in- and post-service medical records, and current examination findings.  Ultimately, relying only on the Veteran's service treatment records and current examination findings, the examiner opined that the diagnosed low back disorder was not likely related to active service.

As directed by the Board, the Veteran was provided another VA orthopedic examination in March 2009.  At this time, the VA examiner detailed the Veteran's account of his low back disorder and continuous post-service symptoms.  The VA examiner also detailed the relevant in- and post-service low back treatment, current physical examination findings and the Veteran's diagnosis of advanced chronic degenerative disc disease of the lumbar spine.  Ultimately, the examiner opined that the Veteran's low back disorder was not likely related to service because, while treated for in-service, the Veteran did not seek any post-service low back treatment until he sustained a lifting related injury, in the year 1991.  

In addition to the evidence detailed above, many other relevant pieces of evidence, both medical and lay, have been associated with the claims folder.  Although the Board has not detailed each of these pieces of evidence, the evidence of record is generally consistent with the findings highlighted above and unquestionably has been reviewed and considered, in evaluating the Veteran's present claim.   

The Board finds that the Veteran's account of in-service trauma and continuous post-service symptomatology is competent and credible.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In reaching this determination, the Board notes that the Veteran reported having low back problems since sustaining an in-service injury at a September 1981 private treatment and a December 1986 VA treatment and these statements were made many years prior to any claim for VA compensation and solely for the purpose of obtaining medical treatment.  Moreover, the Veteran's account of symptomatology is generally consistent with in- and post-service medical evidence of record.  These factors together make the Veteran's statements as to these matters competent, credible and highly probative.  See Buchanan v. Nicholson, 452 F.3d at 1335; see also Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005) (it is the Board's responsibility, as fact-finder, to determine the credibility and weight to be given to the evidence).

In any service connection claim, competent medical evidence and opinions are highly probative in establishing service connection.  In the present matter, the most probative medical evidence of record tends to support the Veteran's claim.  The August 2002 VA examination opinion, tending to weigh against the claim, only considered the Veteran's service treatment records and current examination findings; therefore, the opinion does not adequately address the pertinent post-service medical evidence of record or the Veteran's competent and credible account of in- and post-service symptomatology.  Thus, the VA examiner's medical reasoning and analysis is not adequate, limiting the probative value of the examination.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

Additionally, the March 2009 VA examination opinion relied largely, if not entirely, on a conclusion that an August 1991 private low back treatment was the Veteran's first post-service low back treatment.  However, the evidence of record documents the Veteran's continued low back treatment as early as September 1981, rendering the factual premise of the examination opinion inaccurate, or at best incomplete.  What is more, the examination opinion does not indicate the examiner sufficiently considered the Veteran's competent and credible account of symptomatology.  Accordingly, the Board finds that the March 2009 VA examination is of little, if any, probative value.  See Nieves-Rodriguez v. Peake, supra.; see also Coburn v. Nicholson, 19 Vet. App. 427 (2006) (affirming the holding in Reonal v. Brown, 5 Vet. App. 458 (1993), that a medical opinion based on an inaccurate factual premise is of no probative value).  

Conversely, the March 2001 and June 2001 statements of private physician A. Todorov, M.D., provide highly probative evidence supporting the Veteran's claim.  In isolation, Dr. Todorov's status as the Veteran's treating physician accords his opinion no greater weigh; nonetheless, because the provided positive opinion was based on (I) acceptance of the Veteran's competent and credible account of in-service injury and symptomatology, (II) consideration and analysis of pertinent medical evidence; and (III) the physician's medical expertise, the Board finds the opinion to have significant probative value.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); see also Guerrieri v. Brown, supra.  Stated differently, the March 2001 and June 2001 opinions of Dr. Todorov provide medical opinions supported by clear medical reasoning and logic and provide the most probative evidence as to the determinative matter at hand.  See Nieves-Rodriguez v. Peake, supra.  

In sum, the evidence of record confirms the Veteran's diagnosis with a current low back disorder and his in-service low back treatment.  The Veteran has also provided a competent and credible account of relevant low back symptomatology.  Moreover, the most probative medical evidence of record relates the currently diagnosed low back disorder to the Veteran's military service.  The Board concedes that further inquiry could be undertaken with the view towards additional development of this service connection claim so as to obtain additional medical opinions.  However, under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue, and for the reasons previously outlined, the Board finds that the evidence of record tends to weigh in favor of the Veteran's service connection claim, or minimally is in equipoise.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  Therefore, the criteria to establish service connection for a low back disorder have been met, and to this extent, the Veteran's claim is granted.  


ORDER

Service connection for advanced chronic degenerative disc disease of the lumbar spine is granted.  



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


